Citation Nr: 0900329	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  05-36 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for cervical spine 
fracture residuals, C1 and C2, (hereinafter, "cervical spine 
disorder") currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine (hereinafter, "low back 
disorder"), to include as secondary to the service-connected 
cervical spine disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
November 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the claims.

The veteran provided testimony at a hearing before personnel 
at the RO in February 2006.  A transcript of this hearing has 
been associated with the veteran's VA claims folder.

For the reasons stated below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this case, the Board finds that 
additional development is required in order to comply with 
these duties.

With respect to the low back disorder, the veteran 
essentially contends that it is secondary to his service-
connected cervical spine disorder.  Under section 3.310(a) of 
VA regulations, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  

In addition, the veteran's accredited representative 
indicated in a November 2008 statement that the disability 
could be directly due to service.  The veteran's service 
medical records confirm that he was treated for complaints of 
low back pain in 1979.

The Board acknowledges that the veteran was accorded VA 
medical examinations in March 2005 and January 2007 in regard 
to this case.  Further, the March 2005 examiner did opine 
that it was not at least as likely as not that the veteran's 
minimal degenerative changes of the lumbar spine, noted on X-
ray, were related to his cervical injury incurred during 
active military duty.  The examiner also opined that it was 
more likely than not that the changes were a consequence of 
the aging factor.  However, the examiner did not opine 
whether the service-connected cervical spine disorder 
aggravated the low back disorder, nor did the examiner 
provide an opinion as to whether the low back could be 
directly related to active service.  The January 2007 VA 
examiner was requested to provide clarification on these 
matters.  However, following evaluation of the veteran and 
review of the records, the examiner stated that it was not 
possible for him to affirm that the veteran was any worse 
than he was in 1980, or that there were any recognizable 
residuals of nerve root, spinal cord or brainstem injury.  

In short, it is not clear from the competent medical evidence 
of record that the veteran's current low back disorder is 
etiologically related to active service, to include as 
secondary to the service-connected cervical spine disorder.  
Consequently, the Board concludes that a remand is required 
in order to accord the veteran a new examination to resolve 
this issue.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (When the medical evidence of record is insufficient, 
in the opinion of the Board, or of doubtful weight or 
credibility, the Board must supplement the record by seeking 
an advisory opinion, ordering a medical examination, or 
citing recognized medical treatises that clearly support its 
ultimate conclusions.).

With respect to the cervical spine disorder, the Board finds 
that an examination is also required to resolve whether the 
veteran satisfies the criteria for a rating in excess of 30 
percent.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides that a 40 percent rating is warranted for 
unfavorable ankylosis of the entire cervical spine.  An 
evaluation of 100 percent requires unfavorable ankylosis of 
the entire spine.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine. 
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

No specific range of motion findings, in terms of degrees, 
were noted on the most recent VA examination of January 2007.  
Although the examiner stated that the ranges were 
"unmeasurable" at only a few degrees in any direction, and 
that the veteran claimed pain interfered with his movements, 
the examiner also stated that the veteran was noted to be 
holding his spine and trunk with considerable rigidity.  The 
examiner further noted that despite the claim that the 
veteran made of difficulty walking, he actually appeared not 
to have trouble with movement.  Moreover, it was noted that 
the veteran was "readily distracted by adventitious stimuli 
in the passageway outside the office and regularly during 
obtaining history seemed to be out guessing the examiner."

In view of the foregoing, the Board concludes that it is not 
clear from the competent medical evidence whether the veteran 
satisfies the criteria for a rating in excess of 30 percent.  
Further, the veteran's representative asserted in the 
November 2008 statement the veteran was contending "his neck 
symptoms had worsened..."  Although not entirely clear from 
the statement itself, it does suggest that the service-
connected cervical spine disorder has increased in severity 
since the last examination, which further supports a remand.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); see also VAOPGCPREC 
11-95 (April 7, 1995).  Moreover, as the veteran's low back 
claim is that it is secondary to the cervical spine disorder, 
any examination of that disability would require competent 
medical findings of the cervical spine in order to resolve 
the issue.  

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board also observes that a decision was recently issued 
in the case of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), regarding the information that must be provided to a 
claimant in the context of an increased rating claim.  As 
this holding was issued after this appeal was certified and 
transferred to the Board, the RO did not have the opportunity 
to provide such notice.  This also warrants a remand in this 
case.

For these reasons, the case is REMANDED for the following 
action:

1.  Please send the veteran corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an increased 
rating, as outlined by the holding of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

2.  Please obtain the names and addresses 
of all medical care providers who have 
treated the veteran for low back and 
cervical spine disorders since January 
2007.  After securing any necessary 
release, obtain those records not on 
file.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to evaluate both his low back and 
cervical spine disorders.  The claims 
folder should be made available to the 
examiner for review before the 
examination; the examiner must indicate 
that the claims folder was reviewed.

In regard to the cervical spine disorder, 
it is imperative that the examiner 
comment on the functional limitations 
caused by pain and any other associated 
symptoms, to include the frequency and 
severity of flare-ups of these symptoms, 
and the effect of pain on range of 
motion.  Further, the examiner should 
specifically state whether the veteran 
has ankylosis of the spine.

With respect to the low back disorder, 
the examiner must express an opinion as 
to whether it is at least as likely as 
not (50 percent or greater likelihood) 
that the disability was incurred in or 
aggravated by the veteran's active 
service.  

If the examiner finds that the low back 
disorder is not directly related to 
active service, the examiner must express 
an opinion as to whether it is as likely 
as not that it was caused by or 
aggravated by the service- connected 
cervical spine disorder.  By aggravation 
the Board means a permanent increase in 
the severity of the underlying disability 
beyond its natural progression.  If the 
examiner determines that the low back 
disorder was aggravated by the service-
connected cervical spine disorder, the 
examiner should identify the level of 
disability caused by the cervical spine, 
to the extent possible.
A complete rationale for any opinion 
expressed should be provided.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

4.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, 
readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in November 2007, and provides 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




